Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Nassau County Police Department, dated December 21, 1990, which adopted the departmental Hearing Officers’ recommendations, after separate hearings, finding the petitioner police officer guilty of certain misconduct and terminating his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination is supported by substantial evidence (see, Matter of Stork Rest. v Boland, 282 NY 256; Matter of Keogh v Dolce, 84 AD2d 579). Furthermore, the penalty of termination of the petitioner’s employment was not so disproportion*392ate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). This is especially true in view of the fact that police departments are quasi-military organizations requiring strict discipline (see, Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762). Bracken, J. P., Balletta, Miller and Pizzuto, JJ., concur.